TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00727-CV


In re Billy Jack Stone




ORIGINAL PROCEEDING FROM COMAL COUNTY



M E M O R A N D U M   O P I N I O N


In his pro se mandamus petition, relator Billy Jack Stone states that he is serving a
twenty-five-year prison term, and that Comal County has lodged a detainer against him based on a
pending motion to revoke misdemeanor probation in cause number 2001CR1219.  He asks this Court
to order the county court to either dismiss the revocation motion or appoint counsel.
Stone has an adequate remedy at law.  He may either move for a hearing on the
revocation motion (entitling him to a hearing within twenty days), or he may waive his right to a
hearing and request revocation.  See Tex. Code Crim. Proc. Ann. art. 42.12, § 21(b) (West Supp.
2004-05).
The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).

				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   December 21, 2004